Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 5 fails to show the common magnet 130-1; and figure 6 fails to show element 130-1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Drawing figures 5a, 5b, 6a and 6b are not disclosed in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3  recites the limitation "the upper coil” and “the lower coil" in lines 2 and 4-6.
Claim 5  recites the limitation "the upper coil and the lower coil" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 5 will examined as understood by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tamron K (JP2008233525).
Regarding claim 1, Tamron K teaches an actuator with a multipolar magnet structure, comprising:
a carrier(10/14) configured so that a lens(see figure 1) is loaded thereon, the carrier being configured to linearly move along an optical axis direction (linearly translates a perpendicular distance to the optical axis)  ;
 	a housing (camera-2 and 4) configured to accommodate the carrier (see figures 1-8);
a coil unit (20) provided in the housing and having an n number of coils arranged along the optical axis direction in the same side of the housing, where n is a natural number of 2 or above (see figures 2 and 4); and
a magnet (22) mounted to the same side of the carrier to face the coil unit, the magnet having an n+1 number of magnetic poles facing the coil unit, wherein the n+1 number of magnetic poles are arranged along the optical axis (the coils have 3 poles facing them for example N-S-N).  Tamron teaches the housing is translational and rotational but fails to specifically disclose the movement is along the optical axis direction. However, Tamron K teaches an EM-actuator that has translation motion with the claimed structure of N+1 poles to N coils. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an EM-actuator in a lens for translational movement and such construction still provides compact lens structure. 
Regarding claim 2, The actuator of claim 1, wherein the magnet (22) comprises:
a common magnetic pole located at a center portion thereof and having any one of N pole and S pole (see figure 4b); and
an upper magnetic pole and a lower magnetic pole having a magnetic pole opposite to the common magnetic pole and respectively located above and below the common magnetic pole based on the optical axis direction (see figure 4a-4b).
Regarding claim  3, the actuator of claim 2, wherein the common magnetic pole of the magnet faces a lower part of the upper coil and an upper part of the lower coil simultaneously (see figure 4a);
and the upper magnetic pole of the magnet faces an upper part of the upper coil, and the lower magnetic pole of the magnet faces a lower part of the lower coil (see figure 4a).
Regarding claim 5, the actuator of claim 1, wherein the power applied to the upper coil and lower coil have opposite directions (see figure 4c).
Regarding claim 6, the actuator of claim 1, wherein the magnet implements six-polar magnetization (see figure 4b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10938290. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-6 are substantially equivalent to the patented claims 1-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bang et al (US20170146889) teaches a linear actuator for a camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH